DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I without traverse (claims 1-5) in the reply filed on 09/21/2020 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is deemed proper and is therefore made FINAL. 
The status of the 03/15/2019 claims, is as follows: Claims 1-9 have been amended; and claims 1-9 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 102016000093505 filed on 09/16/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
In claim 1: 
the phrase “Autonomous apparatus” in line 1 should be read “An autonomous apparatus”. 
Insert “and” in line 11 after the phrase “the first type;”. 
In claim 2 (similarly applying to other dependent claims):
The phrase “Autonomous apparatus as in claim 1” in line 1 should be read “The autonomous apparatus as in claim 1”. 
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a first heating device” in lines 2-3
“device” is the generic placeholder. 
The limitation “a heat transfer device” in line 3
“device” is the generic placeholder. 
The limitation “a second heating device” in line 3
“device” is the generic placeholder. 
The limitation “a drive member” in line 4
“member” is the generic placeholder. 
The limitation “a mixing device” in line 4
“device” is the generic placeholder. 
The limitation “a control and command unit” in line 4
“unit” is the generic placeholder. 
The limitation “a recognition device” in line 5
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a first heating device" and “a second heating device” in lines 2-3 of claim 1 have been described in originally-filed specification on p. 05 lines 32-34, which “can be tubular electric resistances or resistive bands or resistive wires, of the induction type, able to generate heat and to convey it by induction and/or irradiation.”
The limitation “a heat transfer device" in line 3 of claim 1 has been described in originally-filed specification on p. 06 lines 4-8, which comprises “an impeller 3 7 to generate a stream of air heated by the first heating device 16 directed toward the base wall 23 and the lateral wall 24 of the container 14, 15. The heat transfer device 18 also comprises a drive member 38 to determine the rotation of the impeller 37.”
The limitation “a mixing device" in line 4 of claim 1 has been described in originally-filed specification on p. 06 lines 28-30, which comprises “a hub 32 connected to at least one blade 33.”
The limitation “a recognition device" in line 5 of claim 1 has been described in originally-filed specification on p. 07 lines 18-23 as a sensor element 39, which can be “can be an electromechanical sensor, a weight sensor, a magnetic sensor and/or a sensor for reading a univocal magnetic band code, or a radio frequency sensor for reading an RFID (Radio Frequency Identification) code.”
The limitation “a drive member" in line 10 of claim 1 has been described in originally-filed specification on p. 07 lines 1-2 as “a transmission shaft 31 to transmit the rotation to the mixing device 29 located coaxial with the median axis X.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1:
The corresponding structure of “a control and command unit” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a control and command unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, whenever this phrase is mentioned, it is described only in terms of its function, but there is no indication as to what structure performs that function, p. 07 lines 12, 30. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "a drive member" in line 10 renders the claim indefinite because there is a previous instance of “a drive member” recited in line 4. It is unclear if it refers to the same device or a different “drive member”. 
For the purpose of substantive examination, it is presumed that the “drive member” recited in line 10 refers to a different “drive member”. 
The limitation "wherein it comprises" in line 5 renders the claim indefinite because it is unclear what “it” refers to. Does it refer to the autonomous apparatus, or the control and command unit? 
For the purpose of substantive examination, it is presumed that the “it” is being referred to the autonomous apparatus. 
In claim 4:
The phrase “in correspondence with said base wall” in line 2 renders the claim indefinite because there is no antecedent basis for “said base wall”. There is a previous instance of “a continuous base wall” recited in claim 3. 
For the purpose of substantive examination, it is presumed that the “said base wall” refers to the “continuous base wall” recited in claim 3. However, it is unclear what the limitation “in correspondence with said continuous base wall, said second container has a through hole” mean. 
In claim 5:
The phrase “and/or” in line 3 renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
In claim 1:
The claim limitation “a control and command unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a control and command unit” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (US 20110256285) in view of Hlava (US 6274847)
Regarding Claim 1, De’Longhi discloses autonomous apparatus for cooking food (fryer 1) comprising a support body (base 5), a lid (cover 29) of the openable type, at least one specific replaceable container (basket 11) (para. 0036-0037; figs. 3-4) (it is noted basket 11 is net-like type used in second operating mode fig. 4 and the basket 11 has a tilted bottom 12 with holes 15 used in first operating mode fig. 3), a first heating device (first electrical resistance 31) associated with a heat transfer device (fan 30) (para. 0025), a second heating device (second electrical resistance 49), a drive member (driving pin 17) connected to a mixing device (paddle 13) (para. 0027), wherein the autonomous apparatus being configured to selectively activate in a mutually exclusive manner:
said first heating device (first electrical resistance 31) and said heat transfer device (fan 30) and a drive member 1(while De’Longhi is silent on the shaft associated with the fan, it is well-known that fan is driven by associated shaft, see Moon in footnote 1) during a first operating mode (para. 0057) (it is noted during the first operating mode, the electrical resistance 31 and fan are actuated); 
said second heating device (second electrical resistance 49) at a second level of power and said drive member (driving pin 17) during a second operating mode (para. 0057, 0038, and 0069) (it is noted during the second operating mode, the electrical resistance 49 and rotation means for basket 11 are actuated).  

    PNG
    media_image1.png
    481
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    583
    media_image2.png
    Greyscale

De’Longhi does not disclose:
a control and command unit, wherein the autonomous apparatus comprises a recognition device configured to univocally recognize a specific container from between at least a first container of a first type and a second container of a second type, both interchangeable, said control and command unit being configured to selectively activate in a mutually exclusive manner in relation to the specific container recognized, respectively: 
said first heating device and said heat transfer device and a drive member on recognizing the first container of the first type; 
said second heating device at a second level of power and said drive member on recognizing the second container of the second type.
However, Hlava discloses an autonomous apparatus (cooking apparatus 10) comprises a control and command unit (control circuit 50; fig. 7) (col. 5, lines 20), wherein the autonomous apparatus (cooking apparatus 10) comprises a recognition device (sensor 36) configured to univocally recognize a specific container from between at least a first container of a first type (insert 14) and a second container of a second type (insert 16) (col. 4, 5 lines 53-57, 8-10 respectively; fig. 1A), both interchangeable, said control and command unit (control circuit 50) being configured to selectively activate in a mutually exclusive manner in relation to the specific container recognized (insert 14, 16) (col. 5, lines 20-23, 44-67), respectively: 
said first heating device (heating elements 30a, 30b) on recognizing the first container of the first type (insert 16) (it is noted when insert 16 is used, cooking mode is a slow cook mode); 
said second heating device at a second level of power (heating element 30c) on recognizing the second container of the second type (insert 14) (col. 5, lines 44-67) (it is noted when insert 14 is used, cooking mode is a roasting mode).

    PNG
    media_image3.png
    473
    500
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous apparatus of De’Longhi to include the control and command unit, and recognition device configured to univocally recognize the specific container from between the first and the second type, in order to selectively activate the first heating device and the second heating device associated with the first cooking mode and the second cooking mode respectively based on the type of the container as taught by Hlava. Doing so would enhance the automatic cooking capability of the apparatus by automatically and selectively activating heating system based on the type of the container detected by the sensor. 

Regarding Claim 2, Hlava discloses said control and command unit (control circuit 50) is configured to activate said second heating device (heating element 30c) at a first level of power less than said second level of power on recognizing said first container (insert 16) (col. 5, lines 44-67) (according to attached Vocabulary definition, “activate” is interpreted to mean to set in motion or move to act. It is noted when insert 16 is detected, the heating element 30c is switched off while heating elements 30a, 30b are turned on).

Regarding Claim 3, the modification of De’Longhi and Hlava discloses substantially all of the claimed features as set forth above, wherein the autonomous apparatus comprises the first container (net-like type basket 11; fig. 4) that is net-like type (para. 0037). 
The modification does not disclose said first container is provided with a continuous base wall.
However, Hlava further discloses the first container (insert 14) is provided with a continuous base wall (col. 3, lines 59-61; fig. 1A). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first container of De’Longhi with the first container provided with the continuous base wall as taught by Hlava, in order to roast food contained in the first container. 

Regarding Claim 4, De’Longhi discloses, in correspondence with said base wall, said second container (basket 11 has a tilted bottom 12 with holes 15) has a through hole (holes 15) disposed coaxial with respect to a median axis of said base wall (tilted bottom 12) (para. 0037; fig. 3).

Regarding Claim 5, Hlava discloses the apparatus (cooking apparatus 10), wherein said recognition device (sensor 36) comprises a sensor element (sensor 36) configured to selectively detect the presence of said second container (insert 16), said recognition device (sensor 36) being configured to transmit information concerning the specific container present to said control and command unit (control circuit 50; fig. 7) (col. 5, lines 57-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                       




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Moon (US 20030062360) discloses an oven fan 80 is driven by a shaft 82 (para. 0033; figs. 3 and 5).